Case 9:21-cv-80728-RAR Document 54 Entered on FLSD Docket 05/10/2021 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO: 21-cv-80728-ALTMAN/Brannon

  SOUTH SPANISH TRAIL, LLC,

           Plaintiff,

  v.

  GLOBENET CABOS SUBMARINOS
  AMERICA, INC., et al.,

        Defendants.
  _____________________________/

                                                    OMNIBUS ORDER

           To better manage the orderly progress of the case, the Court hereby ORDERS as follows:

       1. The Plaintiff in this case shall file proof of service, as to each Defendant, within seven days of

           perfecting service on each Defendant.

       2. The Defendants shall file their responses and motions jointly. 1 But they may file separate

           answers. The time for responsive pleadings—for all Defendants—begins to run when the last

           Defendant is served.

                a. If conflicts of position exist, the Defendants shall file a motion for leave to file separate

                        responses, in which they must describe what those conflicts are.

                b. If the Defendants need more than twenty pages for their joint responses or motions,

                        they shall file a motion for leave to file excess pages, which the Court will consider

                        expeditiously.




  1
    If the Defendants file a joint response or motion, it must contain all bases for dismissal, stay,
  abstention, or other relief the Defendants intend to raise. Nothing in this Order precludes the
  Defendants from later raising (non-waivable) jurisdictional defenses.
Case 9:21-cv-80728-RAR Document 54 Entered on FLSD Docket 05/10/2021 Page 2 of 3



        3. Failure to comply with these procedures may result in sanctions, including the striking of the

            motion(s) or response(s).

        It is further ORDERED and ADJUGED that:

        1. The Joint Motion for a Rule 16 Conference [ECF No. 23] is GRANTED. The parties shall

            attend a hearing on May 18, 2021 at 10:00 a.m. 2

        2. The Motions to Quash [ECF Nos. 14, 15, 16, and 17] are DENIED without prejudice for

            the Defendants to refile in accordance with this Order. But the Defendants may not refile any

            of these until after the hearing.

        3. The Motions to Dismiss [ECF Nos. 18 and 19] are DENIED without prejudice for the

            Defendants to refile in accordance with this Order. But the Defendants may not refile any of

            these until after the hearing.

        4. The Plaintiff’s Motions for Partial Summary Judgment [ECF Nos. 21, 25, 26, 29, and 36] are

            DENIED without prejudice pending the Court’s scheduling order. But the Plaintiff may

            not refile any of these until after the hearing.

        5. The Plaintiff’s Motion to Dismiss [ECF No. 37] is DENIED without prejudice pending the

            Court’s scheduling order. But the Plaintiff may not refile any of these until after the hearing.

        6. The Plaintiff’s Motion for Extension of Time [ECF No. 24] to respond to various motions is

            DENIED as moot in light of this Order.

        7. The Defendants’ Motion to Strike [ECF No. 39] the Plaintiff’s partial summary judgment

            motions is DENIED as moot in light of this Order.




  2
      The hearing will be held via Zoom videoconference. Meeting ID: 161 2752 2255. Passcode: 7777.
Case 9:21-cv-80728-RAR Document 54 Entered on FLSD Docket 05/10/2021 Page 3 of 3



        DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of May 2021.




                                            ________________________________________
                                            ROY K. ALTMAN
                                            UNITED STATES DISTRICT JUDGE

  cc:      Counsel of Record
